Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1, in line 4, “random jitter component” has been changed to -- random jitter (RJ) component --; in line 5, “other bounded uncorrelated jitter component” has been changed to -- other bounded uncorrelated jitter component (OBUJ) --.

Regarding claim 10, in line 4, “random jitter” has been changed to -- random jitter (RJ) --; in line 5, “other bounded uncorrelated jitter component” has been changed to -- other bounded uncorrelated jitter component (OBUJ) --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “A jitter determination method for determining at least one jitter component of an input signal, wherein the input signal is generated by a signal source as set forth in the application claim”. The closest prior art of record, ZIVNY et al. U.S. Patent Application Publication No. US 2011/0292987 A1, either singularly or in combination cannot teach or suggest the above underlined features.

Regarding claim 10, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “A measurement instrument, comprising at least one input channel and an analysis circuit being connected to the at least one input channel, the analysis circuit as set forth in the application claim”. The closest prior art of record, ZIVNY et al. U.S. Patent Application Publication No. US 2011/0292987 A1, either singularly or in combination cannot teach or suggest the above underlined features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

             See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631